Title: To James Madison from Samuel Cabot, 9 April 1802
From: Cabot, Samuel
To: Madison, James


Sir
Boston 9 Apl 1802.
I have this day reced from the Board of Commrs. acting in London under the 7th article of the British treaty an order, dated 15 Feb: 1802, directing me to hold myself in readiness as soon as possible to resume the duty of Estimating losses & assessing damages, as heretofore. This notice was accompanied by a letter from the american Commrs. expressing their desire that I shou’d speedily return to England. It is understood that a statement of these proceedings is already transmitted to our government, & that the President of the United States has been requested to authorise my departure. Considering the length of time & degree of close application, which may be involved in a final adjustment of our claims pending under the Treaty, & the unavoidable expense of a Voyage & residence in London, it is believed that the remuneration to be expected from the Board is, in itself, inadequate. Shou’d the President (in consequence of any representation that shall be laid before him) deem it expedient to honor me with this appointment, it is respectfully submitted that in addition to the fees payable by the Board an adequate Stipend might be allowed & paid by the United States. If the Salary heretofore annexed to this office shoud be considerd a reasonable & just one the period of its commencement may be so far retrospective as to include the account renderd which still remains in your Department & with the Secretary of the Treasury, unadjusted. It wou’d be useful to me early to learn what the president shall please to determine on the subject of this application. In the Event of my services being required I shall be able to embark for England, immediately after receiving your instructions. The peculiar situation in which I now find myself is my apology for addressing you on the present occasion. Most respectfully I have the honor to be sir, yr mo: ob: hb servt.
Sam Cabot
 

   
   RC (DNA: RG 76, British Spoliations, 1794–1824, Unsorted Papers). Docketed by Brent.



   
   Cabot had sent his account to JM on 3 Aug. 1801 and to Gallatin on 7 Sept. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:7, 8 n. 2, 354–55 and n. 1).


